IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MELISSA B. LOEFFELHOLZ,               NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant/Cross-Appellee,       DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-2139

ST. VINCENT HEALTHCARE
FOUNDATION and SEDGWICK
                                           CORRECTED PAGES: pg 1
                                           CORRECTION IS UNDERLINED IN
      Appellees/Cross-Appellants.          RED
                                           MAILED: August 10, 2017
                                           BY: KMS
_____________________________/

Opinion filed August 4, 2017.

An appeal from an order of Judge of Compensation Claims.
Ralph J. Humphries, Judge.

Date of Accident: September 14, 2012.

Jonathan Israel, Jacksonville, for Appellant/Cross-Appellee.

Richard M. Stoudemire and William T. Stone of Saalfield Shad, P.A., Jacksonville,
for Appellees/Cross-Appellants.




PER CURIAM.

      AFFIRMED

BILBREY, WINSOR, and M.K. THOMAS, JJ., CONCUR.